IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,120-02


EX PARTE RAFFORD FITZGERALD MEACHUM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-07-07009-CR
IN THE 410TH DISTRICT COURT FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and was sentenced to life imprisonment. The Ninth Court of Appeals upheld
his conviction.  Meachum v. State, No. 09-10-00077-CR (Tex. App.-Beaumont April 13, 2011).
	On August 7, 2012, the trial court signed findings of fact and conclusions of law, based on
the affidavits from counsel, regarding Applicant's claims of ineffective counsel.  The trial court
recommended that relief be denied.  The trial court did not address Applicant's other claims.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: September 12, 2012
Do not publish